Citation Nr: 1544952	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disorder as secondary to a service-connected low back disability, in particular, post-operative residuals of a herniated nucleus pulposis at L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from February 1945 to November 1946 and from September 1950 to October 1951.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), including especially an October 2010 rating decision denying service connection for a cervical spine disorder.

In a March 2013, the Veteran withdrew his request to testify at a hearing before the Board.  See 38 C.F.R. § 20.704(e) (2015).  Accordingly, the Board proceeded with appellate review of his claim.

In a subsequent August 2013 decision, the Board considered and denied this claim of entitlement to service connection for a cervical spine disorder, also a claim for a rating higher than 40 percent for the service-connected low back disability, but instead granted the Veteran's claim to be declared competent for direct receipt of his VA compensation benefits.  The Board remanded claims for higher ratings for associated paresthesias of his lower extremities and regarding whether a temporary total rating for VA hospitalization exceeding 21 days should be continued.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In granting a May 2014 Joint Motion for Remand (JMR), the Court vacated, in other words set aside, the Board's denial of service connection for a cervical spine disorder as secondary to the service-connected low back disability, but instead dismissed his appeal as to the remaining issues.  The Court remanded the claim for service connection for a cervical spine disorder for further proceedings consistent with the JMR.  The file was returned to the Board and the claim, in turn, remanded to the Agency of Original Jurisdiction (AOJ) in September 2014 for further development.  As requested in that remand, the Veteran's VA treatment records and a VA medical nexus opinion were obtained.  Therefore, there has been compliance, certainly substantial compliance, with the mandates of that remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Conversely, the AOJ does not appear to have undertaken the development requested in the Board's preceding August 2013 remand concerning the additional claims for higher ratings for the associated paresthesias of the lower extremities and regarding whether a temporary total rating for VA hospitalization exceeding 21 days should be continued.  This action must be completed before these claims are returned to the Board and considered further.

As noted in the August 2013 decision, in a May 2013 brief the Veteran's representative argued that the increased-rating claims also raised the issue of derivative entitlement to special monthly compensation (SMC) for the loss of use of both feet due to the Veteran's service-connected disabilities.  This additional claim was referred because it had not been initially adjudicated by the AOJ.  No action, however, has been taken on this claim since.  Therefore, the Board does not have jurisdiction over this other claim, so is again referring it to the AOJ for appropriate action.  38 CFR 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

And as for the cervical spine disorder claim that is again before the Board, it has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's cervical spine disorder was not caused and is not being permanently worsened by his service-connected low back disability.


CONCLUSION OF LAW

His cervical spine disorder is not the result of his military service, including, as he is specifically alleging, secondarily related by way of his service-connected low back disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims folder, which is entirely electronic, so paperless.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, so both the lay and medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the appellant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 . 

Here, to this end, the Veteran was provided this required notice and information in an August 2010 letter, including the requirements for establishing service connection on a secondary basis, prior to the initial adjudication of his claim, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA's duty to assist includes helping the claimant to obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding evaluation and treatment since service, as well as providing an examination and/or obtaining a medical opinion when needed to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  To satisfy this additional obligation, the Veteran's VA treatment records from April 2010 were obtained and associated with his claims file, in compliance with the September 2014 Board remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also, the Veteran's STRs and other post-service VA and private treatment records have been obtained and associated with the claims file so they, too, may be considered.  He has not identified any other records or evidence still needing to be obtained.  Thus, the duty to obtain relevant records has been satisfied.  See 38 C.F.R. § 3.159(c). 

The duty to assist also as mentioned includes providing a medical examination and/or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, a VA spine examination was done in September 2010.  The examiner reviewed the claims file and medical history, conducted an examination of the Veteran and recorded the clinical findings, and provided a clear explanation for the opinion stated.  However, that examiner did not address whether the Veteran has a cervical spine disorder that alternatively is being aggravated by his service-connected low back disability.  So following the Board's remand of this claim for this necessary additional comment, in July 2015 VA addendum opinion a VA clinician addressed this additional issue of whether the Veteran's cervical spine disorder was caused or is being aggravated by his service-connected low back disability.  This commenting VA clinician provided the necessary explanatory rationale for the opinion based on a review of the evidence of record.  Therefore, the opinion is adequate.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

There are no apparent inconsistencies or ambiguities in the opinion, and the claimant has not challenged its adequacy or thoroughness, or the competency of the examiner.  That opinion was also obtained in compliance with the September 2014 remand order.  Accordingly, VA's duty to obtain a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

In sum, VA's duties to notify and assist have been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of this claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As discussed, any defect in the notice or assistance provided, even on the chance it occurred, will not affect the outcome of this claim or compromise the "essential fairness of the adjudication" of it.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless.  See Shinseki, 556 U.S. at 407, 410 (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review of this claim.

II.  Analysis

The Veteran is claiming entitlement to service connection for a cervical spine disorder specifically as secondary to his service-connected low back disability.  But for the following reasons and bases, the Board finds that service connection is not warranted for this additionally-claimed disability.


Service connection may be established on this alleged secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  So in order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.   See also 38 C.F.R. § 3.310(b).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id. 

The Veteran has not submitted any argument, explanation, or evidence in support of his claim for secondary service connection.  The evidence of record does not otherwise suggest that his cervical spine disorder was caused or is being aggravated by his low back disability.  The September 2010 VA examination report reflects that he underwent a cervical laminectomy in 2006 or 2007, but continued to experience radiculopathy and upper extremity numbness.  The examiner opined that the Veteran's cervical spine disorder was not related to his herniated disc of the lumbar spine at L4-5 or operations to repair this other disorder.  However, that September 2010 VA examiner did not additionally address whether the Veteran's cervical spine disorder alternatively is being aggravated by his service-connected low back disability.  Therefore, that September 2010 VA examination report has probative value only with regards to the issue of causation, not also aggravation.

Nevertheless, in a more recent July 2015 VA opinion since obtained, on remand, the commenting VA clinician found no such correlation between the back condition and neck condition even when considering the additional question of aggravation.  This clinician explained that the lumbar spine disorder and cervical spine disorder are two distinct conditions and are also anatomically distinct.  There is no medical causation or aggravation of cervical stenosis by lumbar degenerative joint disease or degenerative disc disease or herniated discs.  This examiner further cited literature indicating most spinal stenosis occurs when something happens to reduce the amount of space available within the spine.  The Board finds this additional opinion to be highly probative as the VA examiner provided the required explanatory rationale for the opinion and addressed both whether the Veteran's neck disorder was caused or alternatively is being aggravated by his service-connected low back disability.  In both instances this examiner refuted any such notion and, as mentioned, provided the required underlying reasoning for his determination, which is where most of the probative value of a medical opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Veteran is competent to report his history of cervical spine problems, but does not have the medical background or expertise to render a competent opinion as to whether his low back disability caused or is aggravating his cervical spine disorder, as this is a medical determination that is too complex to be made based on mere lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Moreover, he has not supported his contention with any explanation or evidence.  Indeed, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez, 22 Vet. App. at 304; Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  Thus, as a layman, his bare contention does not constitute competent evidence and is outweighed by the opinion of the July 2015 VA clinician, who has the medical background to render a competent opinion on this determinative issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Layno, 6 Vet. App. at 469. 

In the absence of any evidence supporting a relationship between the Veteran's cervical spine disorder and his service-connected low back disability, either by way of causation or aggravation, and because the July 2015 VA examiner's opinion weighs against such a relationship, service connection on a secondary basis is not warranted.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(a) . 

The Veteran has not argued that his cervical spine disorder was directly incurred in or aggravated by his service, and the evidence of record does not otherwise raise possibility.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Nor is there suggestion of arthritis in his cervical spine to a compensable degree within one year of his discharge from service to, in turn, warrant presuming it was incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The STRs do not show any injuries to or treatment of the cervical spine or diagnoses of cervical spine abnormalities.  An October 1951 separation examination report reflects that the Veteran's head, face, neck and scalp were normal.  An August 1977 private treatment record indicates he reported having fallen at work and injuring his back resulting in a ruptured disc.  A December 1986 private treatment record shows he reported injuring his cervical spine in an August 1976 accident at his civilian job that also caused further injury to his low back.  Those were intervening ("intercurrent") events unrelated to his service in the military.  Moreover, his 2006 or 2007 cervical laminectomy occurred over 50 years after his period of service.  Thus, in the absence of any argument or evidence that his cervical spine disorder is directly related to an in-service disease, injury, or event, the issue of direct service connection need not be addressed any further.  See Walker v. Shinseki, 708 F.3d 1331 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); 38 C.F.R. § 3.303 . 

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a cervical spine disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

The claim of entitlement to service connection for a cervical spine disorder as secondary to a service-connected low back disability is denied.



_____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


